UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-13498 Assisted Living Concepts, Inc. (Exact name of registrant as specified in its charter) Nevada 93-1148702 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Willy Road Menomonee Falls, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (262) 257-8888 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Noþ As of August 1, 2012, the Company had 20,071,195 shares of its Class A Common Stock, $0.01 par value per share, outstanding and 2,899,682 shares of its Class B Common Stock, $0.01 par value per share, outstanding. INDEX Page Number Part I. Financial Information Item1. Financial Statements Condensed Consolidated Balance Sheets — as of June 30, 2012(unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations — for the three and six months ended June 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Comprehensive (Loss)/Income — for the three and six months ended June 30, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows — for the six months ended June 30, 2012 and 2011 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 35 Item4. Controls and Procedures 36 Part II. Other Information Item 1. Legal Proceedings 37 Item1A. Risk Factors 38 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 5. Other Information 38 Item6. Exhibits 40 Signature S-1 Exhibit Index EI-1 2 Index Part I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) June 30, December 31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $ $ Cash and escrow deposits – restricted Investments Accounts receivable, less allowances of $3,817 and $2,903 respectively Prepaid expenses, supplies and other receivables Income tax receivable Deferred income taxes Total current assets Property and equipment, net Intangible assets, net 33 Restricted cash Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Current maturities of long-term debt Current portion of self-insured liabilities Total current liabilities Accrual for self-insured liabilities Long-term debt Deferred income taxes Other long-term liabilities Commitments and contingencies Total Liabilities Preferred Stock, par value $0.01 per share, 25,000,000 shares authorized; no shares issued andoutstanding — — Class A Common Stock, $0.01 par value, 160,000,000 shares authorized at June30, 2012 and December 31, 2011; 25,002,570 and 24,980,958 shares issued and 20,070,698 and 20,049,086 shares outstanding, respectively Class B Common Stock, $0.01 par value, 30,000,000 shares authorized at June 30, 2012 and December 31, 2011; 2,899,682 and 2,919,790shares issued and outstanding, respectively 29 29 Additional paid-in capital Accumulated other comprehensive income Retained earnings Treasury stock at cost, 4,931,872 and 4,931,872 shares, respectively ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index ASSISTED LIVING CONCEPTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenues $ Expenses: Residence operations (exclusive of depreciation and amortization and residence lease expense shown below) General and administrative Residence lease expense Lease termination and settlement — — Depreciation and amortization Impairment of intangibles — — Transaction costs — — Total operating expenses (Loss)/income from operations ) (28,829 ) Other (expense) income: Interest expense: Debt ) (2,106 ) (3,339 ) (4,188 ) Change in fair value of derivatives and amortization — 29 — (258 ) Write-off of deferred financing costs — — — (279 ) Interest income 3 4 5 6 Gain on sale of securities — — (Loss)/income before income taxes ) (32,163 ) Income tax benefit/(expense) (3,722 ) (5,463 ) Net (loss)/income $ ) $ $ ) $ Weighted average common shares: Basic Diluted Per share data: Basic earnings per common share $ ) $ $ ) $ Diluted earnings per common share $ ) $ $ ) $ Dividends declared and paidper common share $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS)/INCOME (Unaudited) (In thousands) Three Months Ended June 30, Six Months Ended June 30, Net (loss)/income $
